 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 2
                                                                  Oct 02, 2018
 3                      UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
 4
     GEOFFREY ROBERT LAWSON,                   No. 2:16-CV-00361-SMJ
 5   SR.,

 6                            Plaintiff,       ORDER DENYING MOTION FOR
                                               PRELIMINARY INJUNCTION
 7               v.

 8   DAN PACHOLKE; ELDON VAIL;
     ISRAEL ROY GONZALES;
 9   BRANDON WELLS; MARTHA
     HAYES; TAMERA AVERY; LORI
10   WONDERS; JOHN DOES 1–10;
     PAUL BARKER; BONNIE
11   LONGINO; H. HERNANDEZ; LT. D.
     BUSS; LT. M. MARRY; CC2
12   JORDAN; BERNARD WARNER;
     RACHEL SHOOK; and TRACY
13   STUENKEL,

14                            Defendants.

15
           Before the Court, without oral argument, is Plaintiff Geoffrey Robert
16
     Lawson, Sr.’s Motion for Preliminary Injunction, ECF No. 82. Plaintiff seeks a
17
     preliminary injunction “enjoining and restraining Defendants from denying
18
     Plaintiff access to withdraw funds from his mandatory savings account held by
19
     D.O.C. in order to serve process on a defendant related to his conditions of
20
     confinement.” Id. at 2. Having reviewed the pleadings and the file in this matter,


     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION - 1
 1   the Court is fully informed and denies Plaintiff’s motion.

 2                                 I.    BACKGROUND

 3         Plaintiff brings a 42 U.S.C. § 1983 claim against Defendants, alleging that

 4   they violated his First and Fourteenth Amendment rights to access the courts by

 5   prohibiting him from accessing the law library, obtaining compact discs (CDs) from

 6   non-approved vendors, and possessing a personal laptop. ECF No. 23.

 7                              II.     LEGAL STANDARD

 8         “Preliminary injunctions are an ‘extraordinary remedy never awarded as of

 9   right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (quoting Winter v.

10   Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). To obtain a preliminary

11   injunction, a plaintiff must demonstrate that “(1) [he] is likely to succeed on the

12   merits of [his] claim, (2) [he] is likely to suffer irreparable harm in the absence of

13   preliminary relief, (3) the balance of hardships tips in [his] favor, and (4) a

14   preliminary injunction is in the public interest.” Int’l Franchise Ass’n v. City of

15   Seattle, 803 F.3d 389, 399 (9th Cir. 2015) (citing Winter, 555 U.S. at 20).

16         Whether the plaintiff is likely to succeed on the merits is a threshold inquiry;

17   when a plaintiff fails to show the likelihood of success on the merits, a court need

18   not consider the remaining elements. Garcia, 786 F.3d at 740.

19         Additionally, courts face further restrictions when a civil action involves a

20   prisoner plaintiff seeking preliminary injunctive relief against prison officials with




     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION - 2
 1   respect to prison conditions:

 2         Preliminary injunctive relief must be narrowly drawn, extend no further
           than necessary to correct the harm the court finds requires preliminary
 3         relief, and be the least intrusive means necessary to correct that harm.
           The court shall give substantial weight to any adverse impact on public
 4         safety or the operation of a criminal justice system caused by the
           preliminary relief. . . .
 5
     18 U.S.C. § 3626(a)(2). This statute “operates simultaneously to restrict the equity
 6
     jurisdiction of federal courts and to protect the bargaining power of prison
 7
     administrators—no longer may courts grant or approve relief that binds prison
 8
     administrators to do more than the constitutional minimum.” Gilmore v. Cal., 220
 9
     F.3d 987, 999 (9th Cir. 2000).
10
                                      III.    DISCUSSION
11
           Plaintiff informs the Court that in the state action he initiated on August 27,
12
     2018, Plaintiff was directed to serve on the defendants a copy of the Case
13
     Assignment Notice, the summons, and the complaint. ECF No. 82 at 3. He
14
     submitted a Mandatory Savings Account Access form to his prison counselor,
15
     requesting that a check be made payable to the Thurston County Sheriff’s
16
     Department to effect service. Id. at 4. However, his request was denied, and Plaintiff
17
     alleges that he cannot serve the defendants in that lawsuit without such funds. Id.
18
     He further alleges that the defendants keep him in a “perpetual state of poverty” due
19
     to their mandatory deduction scheme that prevents him from accumulating the funds
20
     necessary to effect service. Id. at 5.


     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION - 3
 1         Defendants respond that the Court does not exercise jurisdiction to provide

 2   injunctive relief because Plaintiff seeks injunctive relief based on claims not

 3   pleaded in the complaint. ECF No. 83 at 5. Indeed, a preliminary injunction is only

 4   appropriate to grant relief of the “same character as that which may be granted

 5   finally.” De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945). A

 6   court may not issue an injunction in “a matter lying wholly outside the issues in the

 7   suit.” Id. In other words, a plaintiff must show a relationship, or nexus, between the

 8   injury claimed in his motion for injunctive relief and the conduct asserted in the

 9   underlying complaint. Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810

10   F.3d 631, 635 (9th Cir. 2015).

11         Here, even while the Court construes liberally Plaintiff’s motion, see Karim-

12   Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988), the factual

13   allegations in Plaintiff’s motion have no nexus to the factual allegations underlying

14   his rights-to-access claim in violation of the First and Fourteenth Amendments.

15   Specifically, Plaintiff makes no showing that Defendants’ “mandatory deduction

16   matrix,” which allegedly prevents him from having enough funds to effect service

17   in another lawsuit, is related to the facts in this case. And, the relief that could be

18   granted in this case would not redress the allegations underlying Plaintiff’s motion.

19         Accordingly, the Court lacks jurisdiction to decide Plaintiff’s motion. Even

20   if the Court were to find a tenuous nexus, Plaintiff is unlikely to succeed on the




     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION - 4
 1   merits, as Plaintiff fails to show how or why Defendants’ mandatory deductions

 2   from his account are unconstitutional.

 3                                 IV.    CONCLUSION

 4         For the foregoing reasons, the Court denies Plaintiff’s motion.

 5         Accordingly, IT IS HEREBY ORDERED:

 6                Plaintiff’s Motion for Preliminary Injunction, ECF No. 82, is

 7                DENIED.

 8         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 9   provide copies to counsel and to Plaintiff.

10         DATED this 2nd day of October 2018.

11                      _________________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION - 5
